Exhibit 10.19

Caremark Rx, Inc.

Deferred Compensation Plan



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Effective April 1, 2005

 

      Page

ARTICLE 1 Definitions

   1

ARTICLE 2 Selection, Enrollment, Eligibility

   4

2.1 Selection by Committee

   4

2.2 Enrollment and Eligibility Requirements; Commencement of Participation

   4

2.3 Termination of a Participant’s Eligibility

   5

ARTICLE 3 Deferral Commitments /Crediting/Taxes

   5

3.1 Deferral Rules

   5

3.2 Election to Defer; Effect of Election Form

   6

3.3 Withholding and Crediting of Annual Deferral Amounts

   6

3.4 Crediting of Amounts after Benefit Distribution

   6

3.5 Vesting

   6

3.6 Crediting/Debiting of Deferral Accounts

   7

3.7 FICA and Other Taxes

   8

ARTICLE 4 Scheduled Distribution; Unforeseeable Financial Emergencies

   8

4.1 Scheduled Distribution

   8

4.2 Postponing Scheduled Distributions

   8

4.3 Other Benefits Take Precedence Over Scheduled Distributions

   8

4.4 Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies

   9

ARTICLE 5 Retirement Benefit

   9

5.1 Retirement Benefit

   9

5.2 Payment of Retirement Benefit

   9

ARTICLE 6 Termination Benefit

   10

6.1 Termination Benefit

   10

6.2 Payment of Termination Benefit

   10

6.3 Change in Control

   11

ARTICLE 7 Disability Benefit

   11

7.1 Disability Benefit

   11

7.2 Payment of Disability Benefit

   11

ARTICLE 8 Death Benefit

   12

8.1 Death Benefit

   12

8.2 Payment of Death Benefit

   12

ARTICLE 9 Beneficiary Designation

   12

9.1 Beneficiary

   12

9.2 Beneficiary Designation; Change; Spousal Consent

   12

9.3 Acknowledgment

   12

9.4 No Beneficiary Designation

   12

9.5 Doubt as to Beneficiary

   12

9.6 Discharge of Obligations

   12

ARTICLE 10 Leave of Absence

   13

10.1 Paid Leave of Absence

   13

10.2 Unpaid Leave of Absence

   13

 

i



--------------------------------------------------------------------------------

      Page

ARTICLE 11 Termination of Plan, Amendment or Modification

   13

11.1 Termination of Plan

   13

11.2 Amendment

   13

11.3 Plan Agreement

   14

11.4 Effect of Payment

   14

ARTICLE 12 Administration

   14

12.1 Committee Duties

   14

12.2 Agents

   14

12.3 Binding Effect of Decisions

   14

12.4 Indemnity of Committee

   14

12.5 Employer Information

   14

ARTICLE 13 Other Benefits and Agreements

   14

ARTICLE 14 Claims Procedures

   15

14.1 Presentation of Claim

   15

14.2 Notification of Decision

   15

14.3 Review of a Denied Claim

   15

14.4 Decision on Review

   15

14.5 Legal Action

   16

ARTICLE 15 Trust

   16

15.1 Establishment of the Trust

   16

15.2 Interrelationship of the Plan and the Trust

   16

15.3 Distributions From the Trust

   16

ARTICLE 16 Miscellaneous

   16

16.1 Status of Plan

   16

16.2 Unsecured General Creditor

   16

16.3 Employer’s Liability

   17

16.4 Nonassignability

   17

16.5 Not a Contract of Employment

   17

16.6 Terms

   17

16.7 Captions

   17

16.8 Governing Law

   17

16.9 Notice

   17

16.10 Successors

   18

16.11 Validity

   18

16.12 Incompetent

   18

16.13 Court Order

   18

16.14 Deduction Limitation on Benefit Payments

   18

 

ii



--------------------------------------------------------------------------------

CAREMARK RX, INC.

DEFERRED COMPENSATION PLAN

Effective April 1, 2005

Purpose

The purpose of this Plan is to provide specified benefits to a select group of
management or highly compensated Employees who contribute materially to the
continued growth, development and future business success of Caremark Rx, Inc.,
a Delaware corporation, and its subsidiaries, if any, that sponsor this Plan.
This Plan shall be unfunded for tax purposes and for purposes of Title I of
ERISA. The Plan is effective as of April 1, 2005.

ARTICLE 1

Definitions

For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the indicated meanings:

“Annual Deferral Amount” shall mean that portion of a Participant’s Base Salary
and/or Bonus, that a Participant defers in accordance with Article 3 for any one
Plan Year, without regard to whether such amounts are withheld and credited
during such Plan Year. In the event of a Participant’s Retirement, Disability,
death or Termination of Employment prior to the end of a Plan Year, such year’s
Annual Deferral Amount shall be the actual amount withheld prior to such event.

“Annual Installment Method” shall be an annual installment payment over the
number of years selected by the Participant in accordance with this Plan,
calculated as follows: (i) for the first annual installment, the Participant’s
Deferral Account shall be valued as of the close of business on or around the
Participant’s Benefit Distribution Date, as determined by the Committee in its
sole discretion, and (ii) for remaining annual installments, the Participant’s
Deferred Account shall be valued on every anniversary of such calculation date,
as applicable. Each annual installment shall be calculated by multiplying this
balance by a fraction, the numerator of which is one and the denominator of
which is the remaining number of annual payments due the Participant.

“Base Salary” shall mean the annual cash compensation relating to services
performed during any calendar year, including commissions payments, but
excluding distributions from nonqualified deferred compensation plans, bonuses,
overtime, fringe benefits, stock options, relocation expenses, incentive
payments, non-monetary awards, director fees and other fees, and automobile and
other allowances paid to a Participant for employment services rendered (whether
or not such allowances are included in the Employee’s gross income). Base Salary
shall be calculated before reduction for compensation voluntarily deferred or
contributed by the Participant pursuant to all qualified or nonqualified plans
of any Employer and shall be calculated to include amounts not otherwise
included in the Participant’s gross income under Code Sections 125 or 402(e)(3)
pursuant to plans established by any Employer; provided, that all such amounts
will be included in compensation only to the extent that had there been no such
plan, the amount would have been payable in cash to the Employee.

“Beneficiary” shall mean one or more persons, trusts, estates or other entities,
designated in accordance with Article 9, that are entitled to receive benefits
under this Plan upon the death of a Participant.

 

1



--------------------------------------------------------------------------------

“Beneficiary Designation Form” shall mean the form established from time to time
by the Committee that a Participant completes, signs and returns to the
Committee to designate one or more Beneficiaries.

“Benefit Distribution Date” shall mean the date that triggers distribution of a
Participant’s Deferral Account. A Participant’s Benefit Distribution Date shall
be determined upon the occurrence of any one of the following:

If the Participant Retires, his or her Benefit Distribution Date shall be
(i) the last day of the six-month period immediately following the date on which
the Participant Retires if the Participant is a Key Employee, and (ii) for all
other Participants, the last business day of the Plan Year in which the
Participant Retires; provided, in the event the Participant changes his or her
Retirement Benefit election in accordance with Section 5.2(a), his or her
Benefit Distribution Date shall be no sooner than the five (5) year anniversary
of the otherwise applicable Benefit Distribution Date;

If the Participant experiences a Termination of Employment, his or her Benefit
Distribution Date shall be (i) the last day of the six-month period immediately
following the date on which the Participant experiences a Termination of
Employment if the Participant is a Key Employee, and (ii) for all other
Participants, the last business day of the Plan Year in which the Participant
experiences a Termination of Employment; provided, in the event the Participant
changes his or her Termination Benefit election in accordance with
Section 6.2(a), his or her Benefit Distribution Date shall be no sooner than the
five (5) year anniversary of the otherwise applicable Benefit Distribution Date;

The date on which the Committee is provided with proof that is satisfactory to
the Committee of the Participant’s death, if the Participant dies prior to the
complete distribution of his or her Deferral Account; or

The date on which the Participant becomes Disabled.

“Board” shall mean the board of directors of the Company.

“Bonus” shall mean any compensation earned by a Participant for services
rendered with respect to any Plan Year under any Employer’s annual bonus and
cash incentive plans.

“Change in Control” shall mean any change in the ownership or effective control
of the Company that qualifies as a “change in control” under the provisions of
Section 409A(a)(2)(A)(v) of the Code, as amended.

“Claimant” shall have the meaning set forth in Section 14.1.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Committee” shall mean the committee described in Article ARTICLE 12.

“Company” shall mean Caremark Rx, Inc., a Delaware corporation, and any
corporate successor thereto.

“Death Benefit” shall mean the benefit set forth in Article 8.

“Deferral Account” shall mean (i) the sum of all of a Participant’s Annual
Deferral Amounts, plus (ii) amounts credited or debited to the Participant’s
Deferral Account in accordance with this Plan, less (iii) all distributions made
to the Participant or his or her Beneficiary pursuant to this Plan that relate
to his or her Deferral Account. The Deferral Account shall be a bookkeeping
entry only and shall be utilized solely as a device for the measurement and
determination of the amounts to be paid to a Participant, or his or her
designated Beneficiary, pursuant to this Plan.

“Disability” or “Disabled” shall mean that a Participant is (i) unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental

 

2



--------------------------------------------------------------------------------

impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (ii) by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident or health plan covering employees of the
Participant’s Employer.

“Disability Benefit” shall mean the benefit set forth in Article 7.

“Election Form” shall mean the form established from time to time by the
Committee that a Participant completes, signs and returns to the Committee to
make an election under the Plan.

“Employee” shall mean a person who is a common law employee of any Employer.

“Employer(s)” shall mean the Company and/or any of its subsidiaries (now in
existence or hereafter formed or acquired) that have been selected by the Board
to participate in the Plan and have adopted the Plan as a sponsor.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as it
may be amended from time to time.

“Key Employee” shall mean any Participant who the Committee, in its sole
discretion, determines is a “key employee” of any Employer, as defined in Code
Section 416(i). “Participant” shall mean any Employee (i) who is selected to
participate in the Plan, (ii) who submits an executed Plan Agreement, Election
Form and Beneficiary Designation Form, which are accepted by the Committee, and
(iii) whose Plan Agreement has not terminated.

“Plan” shall mean the Caremark Rx, Inc. Deferred Compensation Plan, which shall
be evidenced by this instrument and by each Plan Agreement, as they may be
amended from time to time.

“Plan Agreement” shall mean a written agreement, as may be amended from time to
time, which is entered into by and between an Employer and a Participant. Each
Plan Agreement executed by a Participant and the Participant’s Employer shall
provide for the entire benefit to which such Participant is entitled under the
Plan; should there be more than one Plan Agreement, the Plan Agreement bearing
the latest date of acceptance by the Employer shall supersede all previous Plan
Agreements in their entirety and shall govern such entitlement. The terms of any
Plan Agreement may be different for any Participant, and any Plan Agreement may
provide additional benefits not set forth in the Plan or limit the benefits
otherwise provided under the Plan; provided, that any such additional benefits
or benefit limitations must be agreed to by both the Employer and the
Participant.

“Plan Year” shall mean a period beginning on January 1 of each calendar year and
continuing through December 31 of such calendar year; provided, that the first
Plan Year shall consist only of the period beginning on April 1, 2005 and ending
on December 31, 2005.

“Retirement”, “Retire(s)” or “Retired” shall mean, with respect to an Employee,
separation from service with all Employers for any reason other than a leave of
absence, death or Disability on or after the earlier of the attainment age
sixty-five (65).

“Retirement Benefit” shall mean the benefit set forth in Article 5.

“Scheduled Distribution” shall mean the distribution set forth in Section 4.1.

 

3



--------------------------------------------------------------------------------

“Terminate the Plan”, “Termination of the Plan” shall mean a determination by an
Employer’s board of directors that (i) all of its Participants no longer shall
be eligible to participate in the Plan, (ii) all deferral elections for such
Participants shall terminate, and (iii) such Participants no longer shall be
eligible to receive company contributions under this Plan.

“Termination Benefit” shall mean the benefit set forth in Article 6.

“Termination of Employment” shall mean the separation from service with all
Employers, voluntarily or involuntarily, for any reason other than Retirement,
Disability, death or an authorized leave of absence.

“Trust” shall mean one or more trusts established by the Company in accordance
with Article 15.

“Unforeseeable Financial Emergency” shall mean an unanticipated emergency that
is caused by an event beyond the control of the Participant that would result in
severe financial hardship to the Participant resulting from (i) a sudden and
unexpected illness or accident of the Participant, the Participant’s spouse, or
a dependent of the Participant, (ii) a loss of the Participant’s property due to
casualty, or (iii) such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, all as determined in the sole discretion of the Committee.

ARTICLE 2

Selection, Enrollment, Eligibility

2.1 Selection by Committee. Participation in the Plan shall be limited to a
select group of management or highly compensated Employees selected as eligible
to participate in the Plan, as determined by the Committee in its sole
discretion.

2.2 Enrollment and Eligibility Requirements; Commencement of Participation.

As a condition to participation, each selected Employee who is eligible to
participate in the Plan effective as of the first day of a Plan Year shall
complete, execute and return to the Committee a Plan Agreement, an Election Form
and a Beneficiary Designation Form, prior to the first day of such Plan Year, or
such other deadline as may be established by the Committee in its sole
discretion as permitted by applicable law. In addition, the Committee shall
establish from time to time such other enrollment requirements as it determines,
in its sole discretion, are necessary.

A selected Employee who first becomes eligible to participate in this Plan after
the first day of a Plan Year must complete these requirements within thirty
(30) days after he or she first becomes eligible to participate in the Plan, or
within such other deadline as may be established by the Committee, in its sole
discretion, as permitted by applicable law, in order to participate for that
Plan Year. In such event, such person’s participation in this Plan shall not
commence earlier than the date determined by the Committee pursuant to this
Section 2.2(b) and such person shall not be permitted to defer under this Plan
any portion of his or her Base Salary and/or Bonus that are paid with respect to
services performed prior to his or her participation commencement date.

Each selected Employee who is eligible to participate in the Plan shall commence
participation in the Plan on the date that the Committee determines, in its sole
discretion, that the Employee has met all enrollment requirements set forth in
this Plan and required by the Committee, including returning all required
documents to the Committee within the specified time period. Notwithstanding the
foregoing, the Committee shall process such Participant’s deferral election as
soon as administratively practicable after such deferral election is submitted
to and accepted by the Committee.

 

4



--------------------------------------------------------------------------------

If an Employee fails to meet all requirements contained in this Section 2.2
within the period required, that Employee shall not be eligible to participate
in the Plan during such Plan Year.

2.3 Termination of a Participant’s Eligibility. If the Committee determines that
a Participant no longer qualifies as a member of a select group of management or
highly compensated employees, as membership in such group is determined in
accordance with Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, the Committee
shall have the right, in its sole discretion, to (i) terminate any deferral
election the Participant has made for the remainder of the Plan Year in which
the Committee makes such determination, (ii) prevent the Participant from making
future deferral elections, and/or (iii) take further action that the Committee
deems appropriate. Notwithstanding the foregoing, in the event of a Termination
of the Plan in accordance with Section 1.30, the termination of the affected
Participants’ eligibility for participation in the Plan shall not be governed by
this Section 2.3, but rather shall be governed by Section 1.30 and Section 11.1.
In the event that a Participant no longer is eligible to defer compensation
under this Plan, the Participant’s Deferral Account shall continue to be
governed by the terms of this Plan until such time as the Participant’s Deferral
Account is paid in accordance with the terms of this Plan.

ARTICLE 3

Deferral Commitments /Crediting/Taxes

3.1 Deferral Rules.

Annual Deferral Amount. For each Plan Year, a Participant may elect to defer, as
his or her Annual Deferral Amount, Base Salary and/or Bonus, provided that the
minimum percentage of Base Salary or Bonus that can be deferred in any calendar
year shall be five percent (5%). The Committee shall establish procedures that
govern deferral elections under the Plan, including the ability to make separate
deferral elections for Base Salary, or any portion thereof, and for Bonuses. If
the Committee determines, in its sole discretion, prior to the beginning of a
Plan Year that a Participant has made an election for less than the stated
minimum amounts, or if no election is made, the amount deferred shall be zero.
If the Committee determines, in its sole discretion, at any time after the
beginning of a Plan Year that a Participant has deferred less than the stated
minimum amounts for that Plan Year, any amount credited to the Participant’s
Deferral Account as the Annual Deferral Amount for that Plan Year shall be
distributed to the Participant within ninety (90) days after the last day of the
Plan Year in which the Committee determination was made. Each Participant may
elect to defer a maximum percentage of his or her Base Salary equal to seventy
five percent (75%) and a maximum percentage of his or her Bonus equal to one
hundred percent (100%). Notwithstanding any provisions of the Plan to the
contrary, no deferrals of Base Salary may be made under the Plan until the
Committee takes action to authorize the commencement of such deferrals.

Short Plan Year. Notwithstanding the foregoing, and unless the Committee elects
to waive this provision, if a Participant first becomes a Participant after the
first day of a Plan Year, the minimum Annual Deferral Amount shall be an amount
equal to the minimum set forth above, multiplied by a fraction, the numerator of
which is the number of complete months remaining in the Plan Year and the
denominator of which is 12. In

 

5



--------------------------------------------------------------------------------

addition, if a Participant first becomes a Participant after the first day of a
Plan Year, the maximum Annual Deferral Amount shall be limited to the amount of
compensation not yet earned by the Participant as of the date the Participant
submits a Plan Agreement and Election Form to the Committee for acceptance.

3.2 Election to Defer; Effect of Election Form.

First Plan Year. In connection with a Participant’s commencement of
participation in the Plan, the Participant shall make an irrevocable deferral
election for the Plan Year in which the Participant commences participation in
the Plan, along with such other elections as the Committee deems necessary or
desirable under the Plan. For these elections to be valid, the Election Form
must be completed and signed by the Participant, timely delivered to the
Committee (in accordance with Section 2.2 above) and accepted by the Committee.

Subsequent Plan Years. For each succeeding Plan Year, an irrevocable deferral
election for that Plan Year, and such other elections as the Committee deems
necessary or desirable under the Plan, shall be made by timely delivering a new
Election Form to the Committee, in accordance with its rules and procedures,
before the end of the Plan Year preceding the Plan Year for which the election
is made. If no such Election Form is timely delivered for a Plan Year, the
Annual Deferral Amount shall be zero for that Plan Year.

Performance-Based Compensation. Notwithstanding the foregoing, the Committee
may, in its sole discretion, determine that an irrevocable deferral election
pertaining to performance-based compensation may be made by timely delivering a
new Election Form to the Committee, in accordance with its rules and procedures,
no later than six (6) months before the end of the performance service period.
“Performance-based compensation” shall be compensation based on services
performed over a period of at least twelve (12) months, in accordance with Code
Section 409A and related guidance.

3.3 Withholding and Crediting of Annual Deferral Amounts. For each Plan Year,
the Base Salary portion of the Annual Deferral Amount shall be withheld from
each regularly scheduled Base Salary payroll in equal amounts, as adjusted from
time to time for increases and decreases in Base Salary. The Bonus portion of
the Annual Deferral Amount shall be withheld at the time the Bonus, is or
otherwise would be paid to the Participant, whether or not this occurs during
the Plan Year itself. Annual Deferral Amounts shall be credited to a
Participant’s Deferral Account at the time such amounts otherwise would have
been paid to the Participant.

3.4 Crediting of Amounts after Benefit Distribution. Notwithstanding any
provision in this Plan to the contrary, should the complete distribution of a
Participant’s Deferral Account occur prior to the date on which any portion of
the Annual Deferral Amount that a Participant has elected to defer in accordance
with Section 3.2 otherwise would be credited to the Participant’s Deferral
Account, such amounts shall not be credited to the Participant’s Deferral
Account, but shall be paid to the Participant in a manner determined by the
Committee, in its sole discretion.

3.5 Vesting. A Participant shall at all times be 100% vested in his or her
Deferral Account.

 

6



--------------------------------------------------------------------------------

3.6 Crediting/Debiting of Deferral Accounts. In accordance with, and subject to,
the rules and procedures that are established from time to time by the
Committee, in its sole discretion, amounts shall be credited or debited to a
Participant’s Deferral Account in accordance with the following rules:

Measurement Funds. The Participant may elect one or more of the measurement
funds selected by the Committee, in its sole discretion, which are based on
certain mutual funds (the “Measurement Funds”), for the purpose of crediting or
debiting additional amounts to his or her Deferral Account. As necessary, the
Committee may, in its sole discretion, discontinue, substitute or add a
Measurement Fund. Each such action will take effect as of the first day of the
first calendar quarter that begins at least thirty (30) days after the day on
which the Committee gives Participants advance written notice of such change.

Election of Measurement Funds. A Participant, in connection with his or her
initial deferral election in accordance with Section 3.2(a) above, shall elect,
on the Election Form, one or more Measurement Fund(s) (as described in
Section 3.6(a) above) to be used to determine the amounts to be credited or
debited to his or her Deferral Account. If a Participant does not elect any of
the Measurement Funds as described in the previous sentence, the Participant’s
Deferral Account automatically shall be allocated into the lowest-risk
Measurement Fund, as determined by the Committee, in its sole discretion.

The Participant may (but is not required to) elect, by submitting an Election
Form to the Committee that is accepted by the Committee, to add or delete one or
more Measurement Fund(s) to be used to determine the amounts to be credited or
debited to his or her Deferral Account, or to change the portion of his or her
Deferral Account allocated to each previously or newly elected Measurement Fund.
If an election is made in accordance with the previous sentence, it shall apply
as of the first business day deemed reasonably practicable by the Committee, in
its sole discretion, and shall continue thereafter for each subsequent day in
which the Participant participates in the Plan, unless changed in accordance
with the previous sentence.

Proportionate Allocation. In making any election described in Section 3.6(b)
above, the Participant shall specify on the Election Form, in increments of one
percent (1%), the percentage of his or her Deferral Account or Measurement Fund,
as applicable, to be allocated/reallocated.

Crediting or Debiting Method. The performance of each Measurement Fund (either
positive or negative) will be determined on a daily basis based on the manner in
which such Participant’s Deferral Account has been hypothetically allocated
among the Measurement Funds by the Participant.

No Actual Investment. Notwithstanding any other provision of this Plan that may
be interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only, and a Participant’s election of any such Measurement
Fund, the allocation of his or her Deferral Account thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant’s Deferral Account shall not be considered or construed in any
manner as an actual investment of his or her Deferral Account in any such
Measurement Fund. In the event that the Company or the Trustee (as that term is
defined in the Trust), in its own discretion, decides to invest funds in any or
all of the investments on which the Measurement Funds are based, no Participant
shall have any rights in or to such investments themselves. Without limiting the
foregoing, a Participant’s Deferral Account shall at all times be a bookkeeping
entry only and shall not represent any investment made on his or her behalf by
the Company or the Trust; the Participant shall at all times remain an unsecured
creditor of the Company.

 

7



--------------------------------------------------------------------------------

3.7 FICA and Other Taxes.

Annual Deferral Amounts. For each Plan Year in which an Annual Deferral Amount
is being withheld from a Participant, the Participant’s Employer(s) shall
withhold from that portion of the Participant’s Base Salary and/or Bonus that is
not being deferred, in a manner determined by the Employer(s), the Participant’s
share of FICA and other employment taxes on such Annual Deferral Amount. If
necessary, the Committee may reduce the Annual Deferral Amount in order to
comply with this Section 3.7.

Distributions. The Participant’s Employer(s), or the trustee of the Trust, shall
withhold from any payments made to a Participant under this Plan all federal,
state and local income, employment and other taxes required to be withheld by
the Employer(s), or the trustee of the Trust, in connection with such payments,
in amounts and in a manner to be determined in the sole discretion of the
Employer(s) and the trustee of the Trust.

ARTICLE 4

Scheduled Distribution; Unforeseeable Financial Emergencies

4.1 Scheduled Distribution. In connection with each election to defer an Annual
Deferral Amount, a Participant may irrevocably elect to receive a Scheduled
Distribution, in the form of a lump sum payment, from the Plan with respect to
all or a portion of the Annual Deferral Amount. The Scheduled Distribution shall
be a lump sum payment in an amount that is equal to the portion of the Annual
Deferral Amount the Participant elected to have distributed as a Scheduled
Distribution, plus amounts credited or debited in the manner provided in
Section 3.6 above on that amount, calculated as of the close of business on or
around the date on which the Scheduled Distribution becomes payable, as
determined by the Committee in its sole discretion. Subject to the other terms
and conditions of this Plan, each Scheduled Distribution elected shall be paid
out during a ninety (90) day period commencing immediately after the first day
of any Plan Year designated by the Participant. The Plan Year designated by the
Participant must be at least three (3) Plan Years after the end of the Plan Year
to which the Participant’s deferral election described in Section 3.2 relates.

4.2 Postponing Scheduled Distributions. A Participant may elect to postpone a
Scheduled Distribution described in Section 4.1 above, and have such amount paid
out during a ninety (90) day period commencing immediately after an allowable
alternative distribution date designated by the Participant in accordance with
this Section 4.2. In order to make this election, the Participant must submit a
new Scheduled Distribution Election Form to the Committee in accordance with the
following criteria:

Such Scheduled Distribution Election Form must be submitted to and accepted by
the Committee in its sole discretion at least twelve (12) months prior to the
Participant’s previously designated Scheduled Distribution Date;

The new Scheduled Distribution Date selected by the Participant must be the
first day of a Plan Year, and must be at least five years after the previously
designated Scheduled Distribution Date; and

The election of the new Scheduled Distribution Date shall have no effect until
at least twelve (12) months after the date on which the election is made.

4.3 Other Benefits Take Precedence Over Scheduled Distributions. Should a
Benefit Distribution Date occur that triggers a benefit under Articles 5, 6, 7
or 8, any Annual Deferral Amount that is subject to a Scheduled Distribution
election under Section 4.1 shall not be paid in accordance with Section 4.1, but
shall be paid in accordance with the other applicable Article. Notwithstanding
the foregoing, the Committee shall interpret this Section 4.3 in a manner that
is consistent with Code Section 409A and other applicable tax law, including but
not limited to guidance issued after the effective date of this Plan.

 

8



--------------------------------------------------------------------------------

4.4 Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies. If
the Participant experiences an Unforeseeable Financial Emergency, the
Participant may petition the Committee to suspend deferrals of Base Salary
and/or Bonus Amounts to the extent deemed necessary by the Committee to satisfy
the Unforeseeable Financial Emergency. If suspension of deferrals is not
sufficient to satisfy the Participant’s Unforeseeable Financial Emergency, or if
suspension of deferrals is not required or permitted under Code Section 409A and
other applicable tax law, the Participant may further petition the Committee to
receive a partial or full payout from the Plan. The Participant shall only
receive a payout from the Plan to the extent such payout is deemed necessary by
the Committee to satisfy the Participant’s Unforeseeable Financial Emergency,
plus amounts reasonably necessary to pay taxes reasonably anticipated as a
result of the distribution.

The payout shall not exceed the lesser of (i) the Participant’s Deferral
Account, valued as of the close of business on or around the date on which the
amount becomes payable, as determined by the Committee in its sole discretion,
or (ii) the amount necessary to satisfy the Unforeseeable Financial Emergency,
plus amounts reasonably necessary to pay taxes reasonably anticipated as a
result of the distribution. Notwithstanding the foregoing, a Participant may not
receive a payout from the Plan to the extent that the Unforeseeable Financial
Emergency is or may be relieved (A) through reimbursement or compensation by
insurance or otherwise, (B) by liquidation of the Participant’s assets, to the
extent the liquidation of such assets would not itself cause severe financial
hardship or (C) by suspension of deferrals under this Plan, if the Committee, in
its sole discretion, determines that suspension is required or permitted by Code
Section 409A and other applicable tax law.

If the Committee, in its sole discretion, approves a Participant’s petition for
suspension, the Participant’s deferrals under this Plan shall be suspended as of
the date of such approval. If the Committee, in its sole discretion, approves a
Participant’s petition for suspension and payout, the Participant’s deferrals
under this Plan shall be suspended as of the date of such approval and the
Participant shall receive a payout from the Plan within ninety (90) days of the
date of such approval.

Notwithstanding the foregoing, the Committee shall interpret all provisions
relating to suspension and/or payout under this Section 4.4 in a manner that is
consistent with Code Section 409A and other applicable tax law, including but
not limited to guidance issued after the effective date of this Plan.

ARTICLE 5

Retirement Benefit

5.1 Retirement Benefit. A Participant who Retires shall receive, as a Retirement
Benefit, his or her Deferral Account, valued as of the close of business on or
around the Participant’s Benefit Distribution Date, as determined by the
Committee in its sole discretion.

5.2 Payment of Retirement Benefit.

A Participant, in connection with his or her commencement of participation in
the Plan, shall elect on an Election Form to receive the Retirement Benefit in a
lump sum or pursuant to an Annual Installment Method of up to fifteen
(15) years. The Participant may change this election by submitting an Election
Form to the Committee in accordance with the following criteria:

Such Election Form must be submitted to and accepted by the Committee in its
sole discretion at least twelve (12) months prior to the Participant’s
originally scheduled Benefit Distribution Date described in Section 1.6(a); and

 

9



--------------------------------------------------------------------------------

The first Retirement Benefit payment is delayed at least five (5) years from the
Participant’s originally scheduled Benefit Distribution Date described in
Section 1.6(a); and

The election to modify the Retirement Benefit shall have no effect until at
least twelve (12) months after the date on which the election is made; and

Notwithstanding the foregoing, the Committee shall interpret all provisions
relating to changing the Retirement Benefit election under this Section 5.2 in a
manner that is consistent with Code Section 409A and other applicable tax law,
including but not limited to guidance issued after the effective date of this
Plan. Accordingly, if a Participant’s subsequent Retirement Benefit distribution
election would result in the shortening of the length of the Retirement Benefit
payment period (e.g., a Participant changes an existing distribution election
from annual installments to a lump sum payment; from 15 annual installments to 5
annual installments, etc.), and the Committee determines such election to be
inconsistent with Code Section 409A or other applicable tax law, the election
shall not be effective.

The Election Form most recently accepted by the Committee shall govern the
payout of the Retirement Benefit. If a Participant does not make any election
with respect to the payment of the Retirement Benefit in connection with his or
her commencement of participation in the Plan, then such Participant shall be
deemed to have elected to receive the Retirement Benefit in a lump sum.

The lump sum payment shall be made, or installment payments shall commence, no
later than ninety (90) days after the Participant’s Benefit Distribution Date.
Remaining installments, if any, shall be paid no later than ninety (90) days
after each anniversary of the Participant’s Benefit Distribution Date.

ARTICLE 6

Termination Benefit

6.1 Termination Benefit. A Participant who experiences a Termination of
Employment shall receive, as a Termination Benefit, his or her Deferral Account,
valued as of the close of business on or around the Participant’s Benefit
Distribution Date, as determined by the Committee in its sole discretion.

6.2 Payment of Termination Benefit.

A Participant, in connection with his or her commencement of participation in
the Plan, shall elect on an Election Form to receive the Termination Benefit in
a lump sum or pursuant to an Annual Installment Method of up to five (5) years.
The Participant may change this election by submitting an Election Form to the
Committee in accordance with the following criteria:

Such Election Form must be submitted to and accepted by the Committee in its
sole discretion at least twelve (12) months prior to the Participant’s
originally scheduled Benefit Distribution Date described in Section 1.6(b); and

 

10



--------------------------------------------------------------------------------

The first Termination Benefit payment is delayed at least five (5) years from
the Participant’s originally scheduled Benefit Distribution Date described in
Section 1.6(b); and

The election to modify the Termination Benefit shall have no effect until at
least twelve (12) months after the date on which the election is made; and

Notwithstanding the foregoing, the Committee shall interpret all provisions
relating to changing the Termination Benefit election under this Section 6.2 in
a manner that is consistent with Code Section 409A and other applicable tax law,
including but not limited to guidance issued after the effective date of this
Plan. Accordingly, if a Participant’s subsequent Termination Benefit
distribution election would result in the shortening of the length of the
Termination Benefit payment period (e.g., a Participant changes an existing
distribution election from annual installments to a lump sum payment; from 5
annual installments to 3 annual installments, etc.), and the Committee
determines such election to be inconsistent with Code Section 409A and other
applicable tax law, the election shall not be effective.

The Election Form most recently accepted by the Committee shall govern the
payout of the Termination Benefit. If a Participant does not make any election
with respect to the payment of the Termination Benefit in connection with his or
her commencement of participation in the Plan, then such Participant shall be
deemed to have elected to receive the Termination Benefit in a lump sum.

The lump sum payment shall be made, or installment payments shall commence, no
later than ninety (90) days after the Participant’s Benefit Distribution Date.
Remaining installments, if any, shall be paid no later than ninety (90) days
after each anniversary of the Participant’s Benefit Distribution Date.

6.3 Change in Control. Notwithstanding any provisions of the Plan to the
contrary, in the event that the employment of a qualifying Participant, as
determined herein, is involuntarily terminated as of any date within six
(6) months of the occurrence of a Change in Control, such a Participant shall
become entitled to receive, as a Termination Benefit, his or her Deferral
Account valued as of the close of business on or around the Participant’s
Benefit Distribution Date, as determined by the Committee in its sole
discretion. Any payment made in accordance with this Section 6.3 shall be made
in the form of a lump sum cash payment within ninety (90) days of the date of
such termination of employment. The only Participants who qualify for coverage
under this Section 6.3 shall be the president of the Company and the thirty
(30) next highest compensated officers of the Company determined as of the date
of the Change in Control.

ARTICLE 7

Disability Benefit

7.1 Disability Benefit. Upon a Participant’s Disability, the Participant shall
receive a Disability Benefit, which shall be equal to the Participant’s Deferral
Account, calculated as of the close of business on or around the Participant’s
Benefit Distribution Date, as selected by the Committee in its sole discretion.

7.2 Payment of Disability Benefit. The Disability Benefit shall be paid to the
Participant in a lump sum payment no later than ninety (90) days after the
Participant’s Benefit Distribution Date.

 

11



--------------------------------------------------------------------------------

ARTICLE 8

Death Benefit

8.1 Death Benefit. The Participant’s Beneficiary(ies) shall receive a Death
Benefit upon the Participant’s death which will be equal to the Participant’s
Deferral Account, calculated as of the close of business on or around the
Participant’s Benefit Distribution Date, as selected by the Committee in its
sole discretion.

8.2 Payment of Death Benefit. The Death Benefit shall be paid to the
Participant’s Beneficiary(ies) in a lump sum payment no later than ninety
(90) days after the Participant’s Benefit Distribution Date.

ARTICLE 9

Beneficiary Designation

9.1 Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. All such Beneficiary(ies) designations shall be made in accordance
with rules and procedures established by the Committee in its sole discretion.
The Beneficiary designated under this Plan may be the same as or different from
the Beneficiary designation under any other plan of an Employer in which the
Participant participates.

9.2 Beneficiary Designation; Change; Spousal Consent. A Participant shall
designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Committee or its designated agent. A
Participant shall have the right to change a Beneficiary by completing, signing
and otherwise complying with the terms of the Beneficiary Designation Form and
the Committee’s rules and procedures, as in effect from time to time. If the
Participant names someone other than his or her spouse as a Beneficiary, the
Committee may, in its sole discretion, determine that spousal consent is
required to be provided in a form designated by the Committee, executed by such
Participant’s spouse and returned to the Committee. Upon the acceptance by the
Committee of a new Beneficiary Designation Form, all Beneficiary designations
previously filed shall be canceled. The Committee shall be entitled to rely on
the last Beneficiary Designation Form filed by the Participant and accepted by
the Committee prior to his or her death.

9.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received and acknowledged in writing by the Committee
or its designated agent.

9.4 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 9.1, 9.2 and 9.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be his or her surviving spouse. If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant’s estate.

9.5 Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Participant’s Employer to
withhold such payments until this matter is resolved to the Committee’s
satisfaction.

9.6 Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant’s Plan Agreement shall terminate upon such full payment of
benefits.

 

12



--------------------------------------------------------------------------------

ARTICLE 10

Leave of Absence

10.1 Paid Leave of Absence. If a Participant is authorized by the Participant’s
Employer to take a paid leave of absence from the employment of the Employer,
(i) the Participant shall continue to be considered eligible for the benefits
provided in Articles 4, 5, 6, 7 or 8 in accordance with the provisions of those
Articles, and (ii) the Annual Deferral Amount shall continue to be withheld
during such paid leave of absence in accordance with Section 3.2.

10.2 Unpaid Leave of Absence. If a Participant is authorized by the
Participant’s Employer to take an unpaid leave of absence from the employment of
the Employer for any reason, such Participant shall continue to be eligible for
the benefits provided in Articles 4, 5, 6, 7 or 8 in accordance with the
provisions of those Articles. However, the Participant shall be excused from
fulfilling his or her Annual Deferral Amount commitment that would otherwise
have been withheld during the remainder of the Plan Year in which the unpaid
leave of absence is taken. During the unpaid leave of absence, the Participant
shall not be allowed to make any additional deferral elections. However, if the
Participant returns to employment, the Participant may elect to defer an Annual
Deferral Amount for the Plan Year following his or her return to employment and
for every Plan Year thereafter while a Participant in the Plan, provided such
deferral elections are otherwise allowed and an Election Form is delivered to
and accepted by the Committee for each such election in accordance with
Section 3.2 above.

ARTICLE 11

Termination of Plan, Amendment or Modification

11.1 Termination of Plan. Each Employer reserves the right to Terminate the Plan
(as defined in Section 1.30). Following a Termination of the Plan, Participant
Deferral Accounts shall remain in the Plan until the Participant becomes
eligible for the benefits provided in Articles 4, 5, 6, 7 or 8 in accordance
with the provisions of those Articles. The Termination of the Plan shall not
adversely affect any Participant or Beneficiary who has become entitled to the
payment of any benefits under the Plan as of the date of termination.

11.2 Amendment.

Any Employer may, at any time, amend or modify the Plan in whole or in part with
respect to that Employer. Notwithstanding the foregoing, no amendment or
modification shall be effective to decrease the value of a Participant’s vested
Deferral Account in existence at the time the amendment or modification is made.

Notwithstanding any provision of the Plan to the contrary, in the event that the
Company determines that any provision of the Plan may cause amounts deferred
under the Plan to become immediately taxable to any Participant under Code
Section 409A, and related guidance, the Company may (i) adopt such amendments to
the Plan and appropriate policies and procedures, including amendments and
policies with retroactive effect, that the Company determines necessary or
appropriate to preserve the intended tax treatment of the Plan benefits provided
by the Plan and/or (ii) take such other actions as the Company determines
necessary or appropriate to comply with the requirements of Code Section 409A,
and related guidance.

 

13



--------------------------------------------------------------------------------

11.3 Plan Agreement. Despite the provisions of Sections 11.1 and 11.2 above, if
a Participant’s Plan Agreement contains benefits or limitations that are not in
this Plan document, the Employer may only amend or terminate such provisions
with the written consent of the Participant.

11.4 Effect of Payment. The full payment of the Participant’s Deferral Account
under Articles 4, 5, 6, 7 or 8 of the Plan shall completely discharge all
obligations to a Participant and his or her designated Beneficiaries under this
Plan, and the Participant’s Plan Agreement shall terminate.

ARTICLE 12

Administration

12.1 Committee Duties. Except as otherwise provided in this Article 12, this
Plan shall be administered by a Committee, which shall consist of the Board, or
such committee as the Board shall appoint. Members of the Committee may be
Participants under this Plan. The Committee also shall have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Plan, and (ii) decide or resolve any
and all questions including interpretations of this Plan, as may arise in
connection with the Plan. Any individual serving on the Committee who is a
Participant shall not vote or act on any matter relating solely to himself or
herself. When making a determination or calculation, the Committee shall be
entitled to rely on information furnished by a Participant or the Company.

12.2 Agents. In the administration of this Plan, the Committee may, from time to
time, employ agents and delegate to them such administrative duties as it sees
fit (including acting through a duly appointed representative) and may from time
to time consult with counsel who may be counsel to any Employer.

12.3 Binding Effect of Decisions. The decision or action of the Administrator
with respect to any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.

12.4 Indemnity of Committee. All Employers shall indemnify and hold harmless the
members of the Committee and any Employee to whom the duties of the Committee
may be delegated against any and all claims, losses, damages, expenses or
liabilities arising from any action or failure to act with respect to this Plan,
except in the case of willful misconduct by the Committee, any of its members or
any such Employee.

12.5 Employer Information. To enable the Committee to perform its functions, the
Company and each Employer shall supply full and timely information to the
Committee on all matters relating to the compensation of its Participants, the
date and circumstances of the Retirement, Disability, death or Termination of
Employment of its Participants, and such other pertinent information as the
Committee may reasonably require.

ARTICLE 13

Other Benefits and Agreements

The benefits provided for a Participant and Participant’s Beneficiary under the
Plan are in addition to any other benefits available to such Participant under
any other plan or program for employees of the Participant’s Employer. The Plan
shall supplement and shall not supersede, modify or amend any other such plan or
program except as may otherwise be expressly provided.

 

14



--------------------------------------------------------------------------------

ARTICLE 14

Claims Procedures

14.1 Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within ninety (90) days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.

14.2 Notification of Decision. The Committee shall consider a Claimant’s claim
within a reasonable time, but no later than ninety (90) days after receiving the
claim. If the Committee determines that special circumstances require an
extension of time for processing the claim, written notice of the extension
shall be furnished to the Claimant prior to the termination of the initial
ninety (90) day period. In no event shall such extension exceed a period of
ninety (90) days from the end of the initial period. The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Committee expects to render the benefit determination.

The Committee shall notify the Claimant in writing:

that the Claimant’s requested determination has been made, and that the claim
has been allowed in full; or

that the Committee has reached a conclusion contrary, in whole or in part, to
the Claimant’s requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:

the specific reason(s) for the denial of the claim, or any part of it; specific
reference(s) to pertinent provisions of the Plan upon which such denial was
based;

a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary; an explanation of the claim review procedure set forth
in Section 14.3 below; and a statement of the Claimant’s right to bring a civil
action under ERISA Section 502(a) following an adverse benefit determination on
review.

14.3 Review of a Denied Claim. On or before sixty (60) days after receiving a
notice from the Committee that a claim has been denied, in whole or in part, a
Claimant (or the Claimant’s duly authorized representative) may file with the
Committee a written request for a review of the denial of the claim. The
Claimant (or the Claimant’s duly authorized representative):

may, upon request and free of charge, have reasonable access to, and copies of,
all documents, records and other information relevant to the claim for benefits;
may submit written comments or other documents; and/or

may request a hearing, which the Committee, in its sole discretion, may grant.

14.4 Decision on Review. The Committee shall render its decision on review
promptly, and no later than sixty (60) days after the Committee receives the
Claimant’s written request for a review of the denial of the claim. If the
Committee determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial sixty

 

15



--------------------------------------------------------------------------------

(60) day period. In no event shall such extension exceed a period of sixty
(60) days from the end of the initial period. The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Committee expects to render the benefit determination. In rendering
its decision, the Committee shall take into account all comments, documents,
records and other information submitted by the Claimant relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination. The decision must be written in a manner
calculated to be understood by the Claimant, and it must contain:

specific reasons for the decision;

specific reference(s) to the pertinent Plan provisions upon which the decision
was based; a statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to and copies of, all documents, records
and other information relevant (as defined in applicable ERISA regulations) to
the Claimant’s claim for benefits; and a statement of the Claimant’s right to
bring a civil action under ERISA Section 502(a).

14.5 Legal Action. A Claimant’s compliance with the foregoing provisions of this
Article 15 is a mandatory prerequisite to a Claimant’s right to commence any
legal action with respect to any claim for benefits under this Plan.

ARTICLE 15

Trust

15.1 Establishment of the Trust. In order to provide assets from which to
fulfill the obligations of the Participants and their beneficiaries under the
Plan, the Company may establish a trust by a trust agreement with a third party,
the trustee, to which each Employer may, in its discretion, contribute cash or
other property, including securities issued by the Company, to provide for the
benefit payments under the Plan, (the “Trust”).

15.2 Interrelationship of the Plan and the Trust. The provisions of the Plan and
the Plan Agreement shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of any Trust shall govern the
rights of the Employers, Participants and the creditors of the Employers to the
assets transferred to the Trust. Each Employer shall at all times remain liable
to carry out its obligations under the Plan.

15.3 Distributions From the Trust. Each Employer’s obligations under the Plan
may be satisfied with Trust assets distributed pursuant to the terms of any
Trust, and any such distribution shall reduce the Employer’s obligations under
this Plan.

ARTICLE 16

Miscellaneous

16.1 Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted (i) in a manner consistent with that
intent, and (ii) in accordance with Code Section 409A and other applicable tax
law, including but not limited to Treasury Regulations promulgated pursuant to
Code Section 409A.

16.2 Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer. For purposes of the payment of
benefits under this Plan, any and all of an Employer’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

 

16



--------------------------------------------------------------------------------

16.3 Employer’s Liability. An Employer’s liability for the payment of benefits
shall be defined only by the Plan and the Plan Agreement, as entered into
between the Employer and a Participant. An Employer shall have no obligation to
a Participant under the Plan except as expressly provided in the Plan and his or
her Plan Agreement.

16.4 Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.

16.5 Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between any Employer and
the Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the service of any Employer,
or to interfere with the right of any Employer to discipline or discharge the
Participant at any time.

16.6 Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

16.7 Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

16.8 Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State without
regard to its conflicts of laws principles.

16.9 Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:

Caremark Rx, Inc.

Attn: Vice president, Employee

Benefits, Human Resources

Department

2211 Sanders Road

Northbrook, Illinois 60062

 

17



--------------------------------------------------------------------------------

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification. Any notice or filing required or permitted to be
given to a Participant under this Plan shall be sufficient if in writing and
hand-delivered, or sent by mail, to the last known address of the Participant.

16.10 Successors. The provisions of this Plan shall bind and inure to the
benefit of the Participant’s Employer and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries.

16.11 Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.

16.12 Incompetent. If the Committee determines in its discretion that a benefit
under this Plan is to be paid to a minor, a person declared incompetent or to a
person incapable of handling the disposition of that person’s property, the
Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.

16.13 Court Order. The Committee is authorized to comply with any court order in
any action in which the Plan or the Committee has been named as a party,
including any action involving a determination of the rights or interests in a
Participant’s benefits under the Plan. Notwithstanding the foregoing, the
Committee shall interpret this provision in a manner that is consistent with
Code Section 409A and other applicable tax law, including but not limited to
guidance issued after the effective date of this Plan.

16.14 Deduction Limitation on Benefit Payments. An Employer may determine that
as a result of the application of the limitation under Code Section 162(m), a
distribution payable to a Participant pursuant to this Plan would not be
deductible by the Employer if such distribution were made at the time required
by the Plan. If an Employer makes such a determination, then the distribution
shall not be paid to the Participant until such time as the distribution first
becomes deductible. The amount of the distribution shall continue to be adjusted
in accordance with Section 3.6 above until it is distributed to the Participant.
The amount of the distribution, plus amounts credited or debited thereon, shall
be paid to the Participant or his or her Beneficiary (in the event of the
Participant’s death) at the earliest possible date, as determined by the
Employer, on which the deductibility of compensation paid or payable to the
Participant for the taxable year of the Employer during which the distribution
is made will not be limited by Section 162(m).

 

18